Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3, 10, 11 and 15 are allowed, renumbered to claims 1-5, respectively.
The following is an examiner’s statement of reasons for allowance:

Bachmann et al. (US 2013/0136072 A1) discloses a system for paging comprises a user equipment (UE) and a base station, wherein the UE is configured to calculate paging group index based on identifier of the UE with a floor function in combination with a modulo function, wherein the identifier is IMSI of the UE.

Xu et al. (US 2016/0044642 A1) discloses a broadband carrier is divided into narrowband regions, wherein a UE may identify linked narrowband regions to utilize for different aspects of its communication with a base station, wherein the UE may identify an index of a particular narrowband region implicitly based on a UE identifier or a paging group.

Xu (US 2015/0341898 A1) discloses a MME transmits group trigger information and transmits group paging information to an access network node, wherein the group trigger information includes a group paging identity group IMSI or group TMSI, and further includes a 

Prior arts of record discloses paging UE based on paging group index determined by floor function in combination with a modulo function of an IMSI.

Prior arts of record fail to disclose “calculate a second paging group index of a second-grade paging group based on a first paging group index of a first-grade paging group and a parameter obtained by the UE via system information, the first paging group index Paging GrouplD is defined by the following formula: Paging GrouplD = floor(UE ID/nB)” and “wherein the second paging group index is used to determine which narrowband or which carrier the UE performs a paging message reception”, as recited in claim 1, and similarly recited in claim 15, in combination with other claimed limitations.

Dependent claims 3, 10 and 15 are allowable based on their dependency on independent claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645